Cite as 26 I&N Dec. 731 (BIA 2016)

Interim Decision #3860

Matter of Nejat Ibrahim RUZKU, Beneficiary of a visa petition
filed by Abdalla Ibrahim Ruzku, Petitioner
Decided March 29, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Direct sibling-to-sibling DNA test results reflecting a 99.5 percent degree of certainty
or higher that a full sibling biological relationship exists should be accepted and
considered to be probative evidence of the relationship.
FOR THE PETITIONER: Howard R. Davis, Esquire, Santa Monica, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: Haena Lee, Service Center
Counsel
AMICUS CURIAE: American Immigration Lawyers Association 1
BEFORE: Board Panel:
MANN, Board Member.

NEAL, Chairman; ADKINS-BLANCH, Vice Chairman;

MANN, Board Member:

In a decision dated September 17, 2012, the California Service Center
Director (“Director”) denied the Petition for Alien Relative (Form I-130)
filed by the petitioner to accord the beneficiary preference status as his
sister under section 203(a)(4) of the Immigration and Nationality Act,
8 U.S.C. § 1153(a)(4) (2012). The petitioner has appealed from that
decision. Counsel for the Department of Homeland Security (“DHS”)
opposes the appeal. The record will be remanded for further consideration
of the visa petition.
In this case we must decide what the evidentiary value of direct
sibling-to-sibling DNA test results should be and whether the Director may
choose not to consider such evidence. In visa petition proceedings, the
petitioner bears the burden of establishing the claimed relationship by a
preponderance of the evidence; that is, he must show that it is more likely
than not that his claimed sibling relationship to the beneficiary exists.
See Matter of Pagan, 22 I&N Dec. 547, 548−49 (BIA 1999). We review
1

We appreciate the thoughtful brief and additional materials submitted by Russell Reid
Abrutyn.

731

Cite as 26 I&N Dec. 731 (BIA 2016)

Interim Decision #3860

all questions arising in visa petition proceedings de novo. 8 C.F.R.
§ 1003.1(d)(3)(iii) (2015).
The petitioner submitted delayed birth certificates for himself and the
beneficiary, along with an undated family photograph and an affidavit from
two persons asserting that they are relatives who have knowledge of the
sibling relationship. The birth certificates, which reflect that the petitioner
and the beneficiary were both born in Eritrea to the same father and mother,
were issued more than 25 years after their births. The petitioner was
advised by the United States Citizenship and Immigration Services
(“USCIS”) through two Requests for Evidence that this evidence was
insufficient to establish the claimed relationship.
In response, the petitioner arranged for sibling-to-sibling DNA testing
with a facility accredited by the AABB (formerly the American Association
of Blood Banks). That facility provided its DNA report directly to the
USCIS. The report stated that the probability of the petitioner and the
beneficiary being full siblings is 99.8114 percent. Accordingly, the report
concluded that “it is very probable” that they are full siblings.
In denying the visa petition, the Director determined that the petitioner
did not establish that the beneficiary is his sibling. She declined to give
persuasive weight to the delayed birth certificates, the single undated
family photograph, or the relatives’ affidavit, which did not reflect personal
knowledge of the circumstances surrounding the births of the petitioner or
the beneficiary. The Director also afforded no weight to the DNA test
results. Finally, she did not indicate whether she assessed all the evidence
in its totality.
On October 1, 2014, we requested supplemental briefing from the
parties regarding the evidentiary value of sibling-to-sibling DNA test
results. Shortly thereafter, the USCIS issued a policy memorandum
regarding sibling-to-sibling DNA test results, entitled “DNA Evidence of
Sibling Relationships for Service Centers, Domestic and International Field
Offices.” USCIS, DHS, PM-602-0106 (Oct. 17, 2014), reprinted in
91 Interpreter Releases, No. 42, Nov. 3, 2014, app. III at 1995. The
memorandum stated, among other things, that the USCIS “may not afford
any evidentiary weight” to sibling-to-sibling DNA test results and will only
consider parent-child DNA test results for each claimed sibling with a
claimed common parent. 2 Id. at 2−3.

2

We are not bound by policy memoranda issued by the DHS. See Matter of Arrabally
& Yerrabelly, 25 I&N Dec. 771, 776 n.4 (BIA 2012) (stating that policy set forth in DHS
memoranda “is entitled to respect to the extent it has the ‘power to persuade,’ but it is not
binding” (quoting Christensen v. Harris County, 529 U.S. 576, 587 (2000))).

732

Cite as 26 I&N Dec. 731 (BIA 2016)

Interim Decision #3860

The USCIS filed a brief citing to the policy memorandum and stating
that direct sibling-to-sibling DNA testing is not sufficiently reliable to
establish the claimed relationship. 3 The memorandum indicates that the
USCIS “learned that there is no universally accepted standard for
relationship probability in sibling-to-sibling DNA testing” through
consultation with its scientific resources, including the DHS’s Science and
Technology component, the National Institute of Science and Technology,
and the AABB. Id. at 2. However, it cites no published sources to support
its conclusion. The memorandum also notes the continuing need for
research to ensure that a set threshold number “will not exclude valid
sibling relationships.” Id. at 2 n.3.
The petitioner and amicus curiae filed briefs urging us to accord
probative value to direct sibling-to-sibling DNA test results where such
results reflect the scientific community’s accepted level of certainty of
99.5 percent or higher. They further argue that even DNA test results
reflecting a lower level of certainty should be considered in combination
with other evidence submitted to prove the claimed relationship. In support
of its position that a 99.5 percent certainty should be considered probative
evidence, amicus included information that referenced published scientific
studies.
In order to be probative, evidence must tend to prove or disprove an
issue that is material to the determination of the case. See Probative
evidence, Black’s Law Dictionary (10th ed. 2014). The USCIS’s statement
that sibling-to-sibling DNA testing is not sufficiently reliable to establish
the relationship is not adequately supported. The October 2014 policy
memorandum explains that the scientific community does not agree on a
particular statistical probability that conclusively proves a sibling
relationship. However, this does not establish that sibling-to-sibling testing
is universally unreliable and that the results of such tests should be
completely excluded from consideration.
According to a forensic DNA expert whose affidavit was submitted with
the amicus brief, “The statistical and mathematical methods used to
evaluate all of the different kinships are reliable, well established, and
3

There is no dispute that DNA testing between both siblings and a claimed common
parent is the best evidence to establish a biological sibling relationship. Such testing has
long been accepted by the USCIS as conclusive of the parent-child relationship. See
generally Vol. 9, Foreign Affairs Manual § 601.11-1(A)(a)(2) (CT: VISA-3
Nov. 18, 2015) (previous location: 9 FAM § 42.44 note 1 (CT: VISA-2188 Oct. 3, 2014))
(stating that DNA “test results reporting a 99.5 percent or greater degree of certainty”
may be accepted by consular officers as “sufficient to support a biological relationship
between a parent and child in visa cases”). There are circumstances, however, where
such parent-to-child testing is not possible.

733

Cite as 26 I&N Dec. 731 (BIA 2016)

Interim Decision #3860

uniform throughout the industry. What has not been established is the
determination of the level of statistical probability that is convincing of
a non-parentage relationship . . . .” The USCIS has not refuted this
statement.
The USCIS’s policy of barring consideration of any sibling-to-sibling
DNA test results appears to be based on a concern that some results may
reflect a lower level of probability than 99.5 percent, even where there is a
true biological sibling relationship—in other words, that there is a risk of
“false negative” test results that could lead to the denial of some visa
petitions. We acknowledge this concern but do not believe it justifies
the overly broad position taken by the USCIS that it will not accept
sibling-to-sibling DNA test results or give them any evidentiary weight,
even when they reflect a strong degree of certainty that the claimed
biological sibling relationship exists.
As a comparison in this regard, we consider the evidentiary weight
accorded to birth certificates. Birth certificates issued at or near the time of
birth are generally accepted as highly probative evidence of a parent-child
relationship. See generally 8 C.F.R. § 204.2(d)(2) (2015). On the other
hand, because of the potential for fraud, birth certificates that reflect a
delayed issuance may be given less evidentiary weight and “must be
evaluated in light of the other evidence of record and the circumstances of
the case.” Matter of Bueno, 21 I&N Dec. 1029, 1033 (BIA 1997); see also
Matter of Ma, 20 I&N Dec. 394, 397 (BIA 1991); Matter of Serna, 16 I&N
Dec. 643, 645 (BIA 1978). Unlike the sibling-to-sibling DNA test results,
however, the USCIS does not decline to consider timely issued birth
certificates simply because some petitioners may not have them or may
submit fraudulent birth certificates. It is likewise not logical for the
Director to decline to afford any evidentiary weight to probative
sibling-to-sibling DNA test results merely because some results may
not have achieved the same level of probative value.
We acknowledge that DNA testing for siblings is different from
such testing between a parent and child. Nevertheless, the arguments
and scientific information presented on appeal persuade us that
sibling-to-sibling DNA test results reflecting a degree of certainty of
99.5 percent or higher should be afforded some evidentiary value. Giving
consideration to such test results would be in accord with the apparent
consensus in the scientific community that they provide probative evidence
of the biological relationship. We therefore conclude that when an
AABB-accredited facility has determined, from direct sibling-to-sibling
DNA testing of full siblings, that a 99.5 percent or greater probability of the
sibling relationship exists, the test results should be accepted and
considered to be probative evidence of the claimed relationship.
734

Cite as 26 I&N Dec. 731 (BIA 2016)

Interim Decision #3860

However, we do not hold that sibling-to-sibling DNA test results
reflecting any particular percentage probability will alone be sufficient to
establish a claimed full sibling relationship. 4 Rather, we would generally
expect that other evidence of the sibling relationship would be submitted
and that all the evidence, including DNA test results, would be considered
in its totality. The weight to be accorded any particular DNA test results
will depend on the degree of certainty that is reflected in those results. 5
In this case, the petitioner submitted sibling-to-sibling DNA test results
showing that the probability that he and the beneficiary are full siblings is
99.8114 percent. These results should therefore be accepted and considered
by the Director to be probative evidence of the petitioner’s sibling
relationship to the beneficiary. Accordingly, we will remand the record for
the Director to consider all of the evidence presented in support of the visa
petition, including the sibling-to-sibling DNA test results, and to determine
whether the petitioner has met his burden of establishing the claimed full
sibling relationship by a preponderance of the evidence. On remand, the
petitioner may be given an opportunity to present additional evidence.
ORDER: The record is remanded to the Director for further
proceedings consistent with the foregoing opinion and for the entry of a
new decision.

4

We note that the scientific probabilities set forth in DNA test results are different from
the legal standards that generally apply to the burden of proof in visa petition cases. The
forensic DNA expert whose affidavit was submitted with the amicus brief points out that
the courts have not yet set the bar on what statistical probability is necessary to prove a
biological relationship, but he states that “high probabilities can be trusted and low
probabilities should be viewed as non-confirming.” Other evidence offered by amicus
from the United Kingdom indicates that DNA test results of 90−99.99 percent are
considered “[v]ery strong evidence” of the sibling relationship but that results of
10−89.99 percent would be considered “inconclusive.” In addition, the DNA test result
report that was submitted in this case suggests as a guideline that a probability of
90 percent or greater should “support” a claim of a full sibling relationship; 98 percent or
greater should “strongly support” the claim; and 99 percent or greater should “practically
prove” the claim.
5
There may be a stronger need for additional evidence in the case of half-sibling
relationships. The scientific information submitted by amicus indicates that half-siblings
share only 25 percent of their DNA (unlike full siblings who share 50 percent of their
DNA) and that their relationship to one another is “genetically identical” to
that of other second-degree relationships, such as those of grandparent-grandchild and
aunt/uncle-niece/nephew. Thus, while DNA test results might reflect that the parties are
biologically related, additional evidence will be needed to establish, by a preponderance
of the evidence, which of those genetically similar relationships, in fact, exists.

735

